Exhibit 10.7

 

LOGO [g523016g16m47.jpg]

CAR AND HOTEL DATABASE ADDENDUM

This Car and Hotel Database Addendum dated January 23, 2013 (“Addendum”) is by
and between Travelport, LP, Travelport Global Distribution System, BV
(collectively, “Travelport”) and Orbitz Worldwide, LLC (“Subscriber”)

WHEREAS, Subscriber and Travelport entered into to the Subscriber Agreement
dated July 23, 2007 (“Agreement”); and

WHEREAS, Subscriber and Travelport now desire to amend the Agreement to provide
Subscriber with access to certain car and hotel products and services, as
elected by Subscriber, according to the further terms and conditions set forth
herein.

NOW, THEREFORE, it is agreed:

 

1. Definitions. As used in this Addendum, the following terms will have the
following meanings:

“Car Content Database” means certain corollary information relative to car
rental services distributed through the Travelport GDS as described in Exhibit A
hereto.

“Geocodes” refers to latitude and longitude data provided for certain hotel
properties and rental car facilities in the Travelport GDS. Travelport will
provide Geocodes to Subscriber in a form and format to be agreed upon by the
parties, in advance in writing, and will update Geocodes on a monthly basis, as
necessary.

“Hotel Content Database” means certain corollary information relative to hotel
services distributed through the Travelport GDS as described in Exhibit A
hereto.

 

2.

Term. The Addendum will be effective upon the later of (i) December 1, 2012 or
(ii) the first day of the month in which this Addendum is executed by both
parties (except that if Travelport receives the executed Agreement from
Subscriber after the 25th day of the month, then the effective date will be the
first day of the following month), and will continue until the earlier of,
(a) the termination or expiration of the Agreement; or (b) 90 days following
written notice of intent to terminate this Addendum by either Subscriber or
Travelport.

 

3. License Grant

 

  A. Travelport hereby grants to Subscriber a limited, non-exclusive,
non-transferable, worldwide license to access and use the products selected
below (“Licensed Products”), subject to the further terms and conditions set
forth in this Addendum, and at the fees specified below for each database (check
as applicable):

 

  x Car Content Database:

 

Description

     Per Unit Fee:         Discount:         Total Fee:   

Implementation Fee:

   $ 2,500.00       $ 2,500.00       $ 0.00   

Monthly Maintenance Fee:

   $ 2,500.00       $ 2,500.00       $ 0.00   

 

Travelport Confidential    Page 1   

Car & Hotel Database Addendum

061512



--------------------------------------------------------------------------------

  x Hotel Content Database:

 

Description

     Per Unit Fee:         Discount:         Total Fee:   

Implementation Fee:

   $ 2,500.00       $ 2,500.00       $ 0.00   

Monthly Maintenance Fee:

   $ 2,500.00       $ 2,500.00       $ 0.00   

 

  B. The Licensed Products, including all accesses, data, specifications, and
associated products, services and information provided to Subscriber hereunder
will constitute Services pursuant to the Agreement. Travelport reserves the
right to modify the Licensed Products from time to time, including changing,
terminating, modifying, replacing or adding to any of the specifications,
features, or functions of the Licensed Products or changing the level or type of
support of the Licensed Products. If any such modifications result in a
documented material adverse impact on the performance of the Licensed Products
elected by Subscriber pursuant to section 3.A. of this Addendum, then Subscriber
may terminate this Addendum upon no fewer than 30 days’ prior written notice to
Travelport. Subscriber will not, directly or indirectly, use or allow any third
party to use the Licensed Products or any data derived from the Licensed
Products to: (i) transact, create, or process any reservation outside the
Travelport GDS; (ii) develop or test software applications; (iii) develop, test,
market, use, or permit any third party to use any technology, product or service
which is competitive with any existing or planned Travelport technology, product
or service, as determined by Travelport in Travelport’s sole discretion; or
(iv) service reservation made outside the Travelport GDS.

 

4. General Provisions; Continuation of Agreement

 

  A. This Addendum is subject to the Agreement, which is incorporated as if
fully set forth herein. Except to the extent the Agreement is amended herein,
the Agreement remains in full force and effect. To the extent the terms of this
Addendum are inconsistent with the terms of the Agreement, for purposes of this
Addendum, the terms of this Addendum will control.

 

  B. This Addendum constitutes the full and final agreement between the parties
with respect to the subject matter hereof, and unless otherwise provided, any
prior agreements, amendments and understandings, whether written or oral, are
hereby superseded upon the complete execution of this Addendum by the parties.

This Addendum is agreed to by Subscriber and Travelport, through their duly
authorized undersigned representatives, as follows:

 

Orbitz Worldwide, LLC:  

Travelport, LP:

By: Travelport Holdings, LLC, as General Partner

Signature:  

 

  Signature:  

 

Print Name:  

 

  Print Name:  

Teresa Brown

Title:  

 

  Title:  

Senior Manager, Contracts

Date:  

 

  Date:  

 

  Travelport Global Distribution System, BV:     Signature:  

 

    Print Name:  

Marco van Ieperen

    Title:  

Director

    Date:  

 

 

Travelport Confidential    Page 2   

Car & Hotel Database Addendum

061512



--------------------------------------------------------------------------------

EXHIBIT A

Car Content Database:

 

Definition   Description 1: Car Location Complete File   Rental locations
including vendor code, airport city code, location code and number, address and
phone number 2: Latitude/Longitude File   Latitudes and longitudes for car
rental locations

Hotel Content Database:

 

Definition   Description 1: Change File   List of Property Adds, Deletes and
Chain code switches for the previous month 2: Property File   Chain code,
property number, name, address, phone, property status, amenities, property
type, property location 3: Property File Expanded   Property file plus
description Keywords 4: PC File 2   Chain code, property number, name, address,
phone and property status 5: Vendor File   Chain code and chain name 6:
Latitude/Longitude File   Chain code, Property number, Country code, Latitude,
Longitude

 

Travelport Confidential    Page 3   

Car & Hotel Database Addendum

061512